RENFRO, Justice.
The plaintiff, Herman Goldblatt, brought suit against the County Judge and the members of The Commissioners Court of Tarrant County, praying for temporary and permanent injunctions prohibiting defendants from taking certain real property through condemnation proceedings.
Our records shown a subsequent appeal on file in a later suit, not yet submitted but involving the same parties and subject matter.
As of the time the instant case was filed, hearing had thereon, and judgment entered, the defendants had taken no official action to condemn the property.
Following a full hearing on plaintiff’s motion for temporary injunction, the defendants filed motion for judgment on the whole case, the motion being based upon the pleadings, deposition, and the testimony introduced at the hearing on the motion for temporary injunction.
After considering the motion, the deposition, pleadings, sworn testimony and argument of counsel, the court entered judgment that the relief requested by plaintiff be “in all things denied”.
Thus the judgment entered was final, not merely interlocutory.
The plaintiff did not file a brief in this Court, hence there is no point of error before us.
An examination of the record fails to show any fundamental error and, there being no assigned errors, the judgment is affirmed.
Affirmed.